Case 2:19-cr-00259-JCC Document 43-2 Filed 11/25/20 Page 1of5

EXHIBIT D
Case 2:19-cr-00259-JCC Document 43-2 Filed 11/25/20 Page 2 of 5

Ruben & Sheila Hernandez
40520 Aster Place.
Pulradale CA 9355]
November, [4th 2020

‘To Honorable John C. Cougheneur:

We, Sheila, and Ruben Hernandez, are the parents of Ryan Hernandez. We ask that
you please have leniency and compassion with our son. Ryan has a lot of issues that we as
parents da not wish on other parents and their children. He has autism disorder, selective
mutism, toilet issues, social skills. and much more. We fear for our sons safety if he is
incarcerated. Our son has been bullied all of his school years, because of being different. He
has never been in a fight. He is a good kid. We know that he is an adult, but to us he Is still a
kid. He has a mentality level of a 14-year old. He has been attending therapy and continues to
do so. He was finally accepted into the regional center, They will be working with Ryan and all
his issues. Regional, however, is along process. Ryan has a good heart, cares about others,
and helps when needed. He is not violent, or a threat to anyone especially the community. Your
honor please have it in your heart to give our son jeniency. We would be hearthraken without

Ryan. Our whole family would be heartbroken.

“a eee

Mae foceg

Ruben Hernandez

ane

Pl

[7
Case 2:19-cr-00259-JCC Document 43-2 Filed 11/25/20 Page 3 of 5

To Honorable John C. Coughenour:

Ryan Hernandez is my younger brother. We are only three years apart so growing up

together we were pretty close. Always laughing, playing video games, and having a really good
time. Something | always did was make sure he was okay in high school. He always had
challenges with himself growing up, and was a bit on the nerdy side. So in high school | tried to
make sure nobody picked on him, but once he told me people were already doing so he said he
would just laugh about it and make the whole classroom laugh. | would say that school has
always been my brother's comfort zone. He was so comfortable in highschool talking to people,
and being around people that were like him. Out of school he was absolutely someone different.

Such examples are:

When somebody would talk to him in public he wouldn’t reply. He would stay silent and
act like he didn’t hear them. When we were out to eat, and the waiter would ask him
what he wanted, he would not say anything. He would just look at my dad waiting for him
to order for him.

He has always gone to use the restroom in a bucket. My parents tried over and over to
potty train him, but he had trouble listening. They even took the bucket away for two
days so he would go in the toilet, but he held it in until he got so constipated we had to
take him to the doctors. Also with him using the restroom in a bucket, he would always
have to be wiped by one of us because he wouldn’t want to touch it or whip himself.

Another thing | learned growing up with him, and to this day, is that he doesn't like kids,
or toddlers. When my nephew was a new born he didn't like him. My nephew being five
today still doesn't like him. | even tell him to hold my eighteen month old daughter all the
time, or to come say hi to her and he says “ Ew get that thing away from me.” | still tell
him over and over again to hold her even though he says things like that.

My brother and | were very close with my grandma growing up and would have
sleepovers at her house all the time. But when my grandma got sick with dementia he
slowly started not to like my grandma. She eventually lived down stairs at my parents
house so we could take care of her, and my brother at this point did not like coming

down stairs at all. He would stay in his room and he wouldn't go down stairs to get food
until my grandma's bedroom doors were closed. If they were open he would run past her
room super fast. Even when my grandma passed away we changed the room into an
office and he still didn’t come down stairs. He would just stay in his room all day.

When going to school he would never wear underwear. When my mother or father
would take Ryan to school he put his hands down his pants and covered his private
parts. When he arrived at school he would take his hands out of his pants and go on
about his day.
Case 2:19-cr-00259-JCC Document 43-2 Filed 11/25/20 Page 4 of 5

e When waking up for school my mom, dad, or | would always have to wake him up. Even
when he was older. In high school we would have to lift him out of bed, and he would just
stand there sucking his thumb and we would have to push him towards the shower while
he would wobble to the shower and bump into the walls. He does not act his age.

With all these conditions | am definitely worried for his safety if he were to be incarcerated. If he
would be put in jail he would also become very ill from not using the bathroom. This could be
very toxic for him. | ask for any type of leniency for Ryan, because he will not survive in that type
of lifestyle with his selective mutism, and autism. If my little brother went into jail it would hurt me
and my whole family. We would all deal with such pain and suffering. Please understand all the
issues my brother goes through.

Melissa Hernandez
Case 2:19-cr-00259-JCC Document 43-2 Filed 11/25/20 Page 5of5

To Honorable John C. Coughenour:

Ryan Hernandez is my brother, and I care for him very deeply. He is the sweetest person I
know. I suffer from depression and anxiety, and he always brightens my day every time I'm
around him. I loved how I was able to grow up with my little brother because we had so much
fun together. I was able to tell Ryan some of my deepest secrets, because of this I could get
through my day. Just knowing someone is there for me, that is blood, helps me sleep at night.
Although Ryan is a kind person, had lots of challenges growing up, some that continue today.
One day, when he was using the toilet he fell in, and ever since he goes to the restroom in a
bucket located in the garage. When we hang out, I always have to help him wipe after he uses the
restroom in the bucket. He fears using a toilet because of this. Many kids have verbally bullied
him, and it truly breaks my heart. He tells me all the stories of the kids that bully him. While
growing up with Ryan, I noticed he was scared to talk to people other than his family. When we
were out in public, he would always hide behind me when people would talk to him. This goes
on today, but even worse now, he has me talk for him now when we are out in public. In my
eyes, his autism keeps getting worse and worse. Jail could be a dangerous place for him. With
my brother's autism and selective mutism, I think he will get bullied and beat up if he is
incarcerated. He will not be able to handle the environment at all. I believe my depression and
anxiety will get even worse! I feel like I will not be able to sleep at night, knowing he is in jail. |
already get panic attacks knowing that he might go. This is starting to affect my life already. My
little brother means a lot to me; even though he is 21, he has the mentality of a 14-year-old.
Please take my brother's disability into consideration, and the families concern for his safety and

security.

Jessica Hernandez
